UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7423



AUDIE WAYNE TALLEY,

                                              Plaintiff - Appellant,

          versus

AUGUSTA CORRECTIONAL CENTER; COUNSELOR CARUSO;
COUNSELOR NEALY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-948-R)


Submitted:   January 11, 1996             Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Audie Wayne Talley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Talley v. Augusta Correctional Ctr., No. CA-95-948-R (W.D.
Va. Aug. 29, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2